DATE 7/24/2015                                       01-15-00641-CV
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      7/27/2015 11:04:55 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-30215

VOLUME                       PAGE                       OR          IMAGE # 65010341

DUE 8/11/2015                                         ATTORNEY 24053880

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             4/13/2015

MOTION FOR NEW TRIAL DATE FILED: 5/12/2015

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         7/24/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUL 27, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201330215__ PJN> __ TRANS NUM: _________ CURRENT COURT: 133 PUB? _
CASE TYPE: BREACH OF CONTRACT                CASE STATUS: CASE ON APPEAL
STYLE: WU, STEVE (INDIVIDUALLY AND AS SP VS ODUTAYO, AGBOLADE
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00008-0001 AGT          DOUBLE EIGHT PROPERTIES INC BY
_     00007-0001 3PD          LEE, ANTHONY C                   D
_     00006-0001 3PD          DOUBLE EIGHT PROPERTIES INC      D
_     00005-0001 3PD          NGUYN, TARA                      D
_     00004-0001 3PD          LE, ANTHONY                      D
_     00003-0002 3PP 16867680 ODUTAYO, BONITA                  D RICHARDSON, L
_     00002-0002 3PP 16867680 ODUTAYO, AGBOLADE                D RICHARDSON, L
_     00003-0001 DEF 24053880 ODUTAYO, BONITA                     JORDAN, DARRE

==> (14) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUL 27, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201330215__ PJN> __ TRANS NUM: _________ CURRENT COURT: 133 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: CASE ON APPEAL
STYLE: WU, STEVE (INDIVIDUALLY AND AS SP VS ODUTAYO, AGBOLADE
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00003-0001 DPS          ODUTAYO, BONITA
_     00003-0001 PAD 16867680 RICHARDSON, LEE VAN JR.
_     00002-0001 DEF 24053880 ODUTAYO, AGBOLADE                  JORDAN, DARRE
_     00002-0001 DPS          ODUTAYO, AGBOLADE
_     00002-0001 PAD 16867680 RICHARDSON, LEE VAN JR.
_     00001-0001 PLT 24048741 WU, STEVE (INDIVIDUALLY AND AS     PORTER, BRAD



==> (14) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP